Case 3:18-cv-00507-REP-RCY Document 47 Filed 08/02/19 Page 1 of 1 PageID# 842




                          IN THE   UNITED   STATES DISTRICT      COURT
                      FOR THE      EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division
                                                                          H           I
                                                                                                   In)
JONATHAN MCGLOTHIAN,
et a l . ,
                                                                          f     WJ8 - 2 2019
                                                                                                    yj
                                                                           CLhHK. U.S. UISTRICT COURT
                                                                                 RICHMOND VA
        Plaintiffs,

V,                                                     Civil Action No.   3:18cv507


W.   HEYWOOD FRALIN,
d/b/a MR.         COOPER,

        Defendant.


                                               ORDER


        The Court having been advised that the parties in this action

have    executed      a    MEMORANDUM     OF   UNDERSTANDING     REGARDING    SETTLEMENT


AGREEMENT respecting the disputes herein and that this action has

been settled, it is hereby ORDERED that the trial scheduled for 10:00

a.m. August 12,            2019 is cancelled.

        It   is    so ORDERED.




                                               Robert E. Payne
                                                               /s/        IM.
                                               Senior United States District Judge




Richmond, Virginia
Date:    August             ,   2019
